Citation Nr: 1128807	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-26 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1962 to August 1966 and from November 1966 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for prostate cancer.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

The issue of service connection for erectile dysfunction, to include as secondary to prostate cancer, was raised by the Veteran during his hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with adenocarcinoma of the prostate in June 2003, several years after discharge from service.

2.  The Veteran is found to have service on the landmass of the Republic of Vietnam during his period of assignment with MSTS Transport Unit 2 from June 1969 to July 1970, particularly when serving on the USNS Geiger.



CONCLUSION OF LAW

The criteria establishing service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for prostate cancer, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection may be established on a presumptive basis for prostate cancer if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

Notwithstanding the presumptive provisions, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

The file contains a May 2004 letter from the Veteran's private physician, M.E.P., M.D., indicating that the Veteran was diagnosed with prostate cancer in 2003.  A prostate biopsy taken in June 2003 noted adenocarcinoma of the prostate.  On the basis of this evidence, the Board finds that the first element necessary for service connection, current disability, has been met in this case.

On appeal, the Veteran has asserted that he should be service-connected for his prostate cancer on a presumptive basis due to his exposure to herbicides during service.  At his June 2011 hearing, the Veteran stated that while serving in the United States Navy on several different vessels, he set foot in the Republic of Vietnam in 1969 and 1970.  Specifically, this occurred in connection with his duties aboard the USS Upshur and the USS Geiger.  He explained that both of those ships were transport vessels and that he would pick troops up in Japan and Korea and transport them to Nha Trang and Quin Non-both of which were ports in Vietnam.  He testified that during transport, his ships would either dock directly to a pier or would anchor out in the harbor and send smaller boats to shore with troops and supplies.  They would then pick up returning troops.  He further asserted that during these transports he would disembark and step onto the land within the Republic of Vietnam to aid in the disembarkment of the troops.  Additionally, during his time aboard those ships he would be given liberty to go ashore in the port cities, where he would eat at local restaurants or from street vendors.  At times he ate some local seafood.

The Veteran's service personnel records demonstrate that from June 1969 to July 1970 he was assigned to "MSTS Transport Unit 2."  While other entries in the service personnel records indicate which vessels that the Veteran was assigned to during that period, this period of time does not denote such information.  However, his service personnel records also contain several entries noting that for at least some months during the above period, he received hostile fire pay for his duties aboard the USNS Geiger, which was attached to MSTS Transport Unit 2.  

In further support of his claim, the Veteran submitted deck logs from the USNS Geiger in June 1970 that demonstrate that his unit was transporting troops and had been given liberty in Nha Trang, Vietnam, as he had described.  

While there is no specific reference to the Veteran in the deck logs, and as there is no evidence expressly placing the Veteran on the USNS Geiger in June 1970, the Board finds that the deck logs and the Veteran's lay testimony during his June 2011 hearing are substantially similar in content and that the Veteran accurately described the types, places and circumstances of the vessel and the duties that it performed.  See 38 U.S.C.A. § 1154(a) (West 2002).  Moreover, the Veteran's service personnel records not his assigned with MSTS Transport Unit 2 until July 1970, and it appears that the USNS Geiger was attached to that same unit and used for its operations.

As the Board finds that the Veteran's lay testimony in his June 2011 hearing is competent and credible regarding the places and circumstances of his service, and as such demonstrates that liberty in Nha Trang, Vietnam, was given-as confirmed by the June 1970 deck logs from the USNS Geiger-the preponderance of the evidence of record demonstrates that the Veteran had service on the landmass of the Republic of Vietnam during his period of military service.  

Accordingly, in light of the above, the Veteran is presumed to be exposed to herbicides during that period of time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Such exposure to herbicides during service allows for an award of service connection for prostate cancer on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostate cancer is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


